IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Adams Outdoor Advertising, LTD.,      :
A Limited Partnership, Organized      :
Under the Laws of the State of        :
Minnesota by its Managing             :
General Partner, Adams Outdoor        :
Advertising, Inc.                     :
                                      :
      v.                              : No. 392 C.D. 2020
                                      : ARGUED: April 12, 2021
Zoning Hearing Board of the           :
Borough of Stroudsburg                :
                                      :
      v.                              :
                                      :
Borough of Stroudsburg,               :
            Appellant                 :


BEFORE:     HONORABLE P. KEVIN BROBSON, President Judge
            HONORABLE MARY HANNAH LEAVITT, Judge (P.)
            HONORABLE ELLEN CEISLER, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE CEISLER                                         FILED: May 17, 2021

      Appellant Borough of Stroudsburg (Borough) appeals from the Court of
Common Pleas of Monroe County’s (Trial Court) February 12, 2020 order, which
partially reversed the Zoning Hearing Board of the Borough of Stroudsburg’s
(Board) August 26, 2019 Decision and granted Appellee Adams Outdoor
Advertising, LTD., A Limited Partnership, Organized Under the Laws of the State
of Minnesota by its Managing General Partner, Adams Outdoor Advertising, Inc.’s
(Adams Outdoor) site-specific relief. The Board, in relevant part, had denied Adams
Outdoor’s and James Counterman, Jr.’s substantive validity challenge to portions of
the Borough’s Zoning Ordinance1 that regulated digital billboards. After thorough
review, we affirm the Trial Court.
                          I. Facts and Procedural History
      On December 7, 2017, Adams Outdoor and Counterman filed a joint
application with the Borough, through which they sought a permit authorizing them
to erect a digital billboard on Counterman’s property, located at 1121 Dreher Avenue
in Stroudsburg, Pennsylvania (Property). Trial Ct. Record (T.C.R.) at 19. The
proposed, 2-sided billboard was to have a maximum height of 60 feet, would have
an area for signage that would cover, in total, 1,344 square feet, and would “be
visible to motorists traveling on Interstate 80, which is located on a bridge above the
Property.” Id.; Board’s Decision, Findings of Fact (F.F.), ¶¶1, 3. The Borough’s
zoning officer denied the permit application via a letter dated December 29, 2017,
due to the application’s lack of compliance with numerous provisions of the
Borough’s Zoning Ordinance. T.C.R. at 19-20.
      On February 1, 2018, Adams Outdoor and Counterman appealed the zoning
officer’s decision to the Board. Reproduced Record (R.R.) at 192a-211a. Through
that appeal, Adams Outdoor and Counterman sought a special exception and
variances, the granting of which would allow Adams Outdoor to erect a billboard
with signage greater than 100 square feet in area and a maximum height greater than
30 feet. Board’s Decision, F.F., ¶5. In addition, they requested “an interpretation of,
or . . . a variance from, [portions of the Zoning Ordinance] to permit the use of digital
technology” on the billboard. Id. Alternatively, in the event the Board did not grant
them this relief, Adams Outdoor and Counterman lodged a substantive validity

      1
         Borough of Stroudsburg Zoning Ordinance, Monroe County, Pa., as amended (1983),
available at https://ecode360.com/30831795 (last accessed May 14, 2021).


                                           2
challenge to the Zoning Ordinance, arguing that it was “invalid to the extent it does
not permit a recognized lawful land use by imposing regulations that have the effect
of excluding the valid land use [of digital billboards] . . . [as well as that] it contains
‘content based’ regulations relating to signs and contains disparate treatment of off-
premises as opposed to on-premises signs.” Id., ¶6.2 Specifically, this substantive
validity challenge focused on Ordinance 1048-2018, which was enacted on April 28,
2018, and had repealed and replaced Part 8 of the Borough’s Zoning Ordinance. As
currently constituted, Part 8 contains Sections 27-801 through 27-810, which set
forth limitations and requirements for signage in the Borough and includes a total,
Borough-wide ban on “[e]lectronic message boards[.]” See Zoning Ordinance § 27-
805(8).3
       With the consent of the parties, the Board bifurcated the proceedings, holding
hearings about the special exception and variance requests on January 23, 2019, and
March 20, 2019. A hearing regarding the substantive validity challenge was held on
June 19, 2019. Id., ¶¶9, 11-12, 27, 34. Notably, the Borough presented no evidence


       2
          Section 916.1(a)(1) of the Pennsylvania Municipalities Planning Code (MPC), Act of July
31, 1968, P.L. 805, as amended, added by the Act of December 21, 1988, P.L. 1329, 53 P.S. §
10916.1(a)(1), gives zoning hearing boards original jurisdiction to consider most substantive
validity challenges to zoning ordinances, including the ones put forth here by Adams Outdoor. “A
validity challenge generally attacks zoning on substantive due process grounds, i.e., whether an
ordinance is substantially related to a legitimate interest.” Springwood Dev. Partners, L.P. v. Bd.
of Supervisors of N. Cornwall Twp., 985 A.2d 298, 302 (Pa. Cmwlth. 2009).

       3
          Section 27-805 of the Borough’s Zoning Ordinance states, in relevant part: “The
following signs shall be prohibited in all locations: . . . 8. Electronic message boards as defined in
[Zoning Ordinance] § 27-804, Subsection 6.” Zoning Ordinance § 27-805. Section 27-804(6) of
the Zoning Ordinance, reads, in full: “Electronic Message Board Sign. Any sign that uses LED or
other light-producing elements as the surface of a sign or to form a sign message or messages
wherein the message or messages, sequence of messages and the rate of change of the messages
may be electronically programmed and/or modified by electronic processes either at the sign or
remotely.” Zoning Ordinance § 27-804(6).


                                                  3
or testimony in support of its position at the June 19, 2019 substantive validity
challenge hearing. See Board Hr’g Tr., 6/19/19, at 59 (Borough’s solicitor stated, “I
have been debating whether I wanted to reserve time to call a witness, but I believe,
based on what I’ve heard tonight, I don’t believe I need to do that.”). The Board
subsequently issued its Decision on August 26, 2019, through which it granted to
Adams Outdoor and Counterman a variance allowing them to exceed the Zoning
Ordinance’s 30-foot billboard height limitation, but denied their remaining requests
for relief, including their substantive validity challenge. Board’s Decision,
Conclusions of Law, ¶¶3-7.
       In response, Adams Outdoor appealed the Board’s Decision to the Trial Court
on September 20, 2019,4 on the basis of three arguments. First, the Board improperly
denied Adams Outdoor’s special exception request, which would have allowed it to
erect a billboard with signage that was in excess of 100 square feet. Second, the
Zoning Ordinance’s billboard size restrictions and digital sign prohibition were
substantively invalid, as they violated Adams Outdoor’s substantive due process
rights under Article I, Section 1 of the Pennsylvania Constitution and the Fifth and
Fourteenth Amendments of the United States Constitution.5 Third, the digital sign
ban was also substantively invalid because it constituted a content-based restriction
which violated Adams Outdoor’s free speech rights under the First Amendment of
the United States Constitution6 and unspecified parts of the Pennsylvania
Constitution. T.C.R. at 68-88.


       4
          Counterman was not named as an appellant in the appeal to the Trial Court. See T.C.R.
at 4-5, 57.

       5
           Pa. Const. art I, § 1; U.S. Const. amends. V, XIV.

       6
           U.S. Const. amend. I.


                                                  4
       The Trial Court took no additional evidence and, on February 12, 2020,
affirmed the Board’s Decision in part and reversed it in part. In doing so, the Trial
Court held that the Board had not abused its discretion or committed an error of law
in declining to grant the aforementioned special exception. The Trial Court also held
that the Zoning Ordinance’s total prohibition against digital billboards did not
violate Adams Outdoor’s constitutional right to free speech. Trial Ct. Op., 2/12/20,
at 7-15. In addition, the Trial Court reasoned that the Zoning Ordinance’s limits on
billboard size did not infringe upon Adams Outdoor’s substantive due process rights.
Id. at 4-5. However, the Trial Court determined that Adams Outdoor’s substantive
due process rights were contravened by the Zoning Ordinance’s blanket prohibition
on digital billboards within the Borough; as such, the Board had erred in ruling
otherwise. Id. at 4-7. Accordingly, the Trial Court concluded that Adams Outdoor
was entitled to site-specific relief, in the form of authorization “to build a digital sign
that otherwise complies with Ordinance 1048-2018 and state and federal law.” Id. at
15.7

       7
             Section 1006-A [of the MPC, added by the Act of December 21,
             1988, P.L. 1329, as amended, 53 P.S. § 11006-A,] gives broad
             discretionary powers to [a court of common pleas] to fashion
             appropriate relief to the successful challenger of a zoning ordinance.
             In exercising this power to fashion judicial relief, [a court of
             common pleas] owes no deference to the administrative findings of
             [a] zoning hearing board or governing body, whichever rejected [a]
             challenger’s substantive validity challenge. This does not mean,
             however, that a [court of common pleas] must also ignore findings
             of [a] local agency or the evidence gathered in [a] local agency
             proceeding. Though not binding, both may inform a [court of
             common pleas’] decision under Section 1006-A. [A court of
             common pleas] may also conduct a hearing to receive evidence.
             Such additional evidence, whether developed before [a court of
             common pleas] or [a] zoning hearing board at [a court of common
             pleas’] direction, would seem necessary should [a court of common
(Footnote continued on next page…)

                                               5
       The Borough then appealed the Trial Court’s February 12, 2020 order to our
Court on February 28, 2020.
                                        II. Discussion8
       The Borough’s appellate arguments are reducible to the following
contentions: the Trial Court misconstrued precedential case law and the nature of
digital billboards when it concluded that the Borough’s blanket ban on such
billboards was constitutionally infirm. Specifically, the Trial Court improperly failed
to recognize that digital billboards are characteristically distinct, as they merely
constitute an industry-preferred medium for outdoor advertising, and are thus not
entitled to the same level of constitutional protection afforded to their non-digital
counterparts. Furthermore, a prohibition against them does not affect a landowner’s
ability to use other, non-digital types of signage. Therefore, prohibitions against
digital billboards do not violate landowners’ constitutional rights. As such, the Trial
Court erroneously granted in part Adams Outdoor’s substantive validity challenge
and its request for site-specific relief. Borough’s Br. at 9-28.




              pleas] consider alternative sites and/or alternative configurations for
              the use at issue. A [court of common pleas] may retain experts. A
              [court of common pleas] may refer some matters to the appropriate
              governing body in the municipality for further proceedings. But,
              critically, a [court of common pleas] retains jurisdiction and
              oversees the process. Ultimately, what form of judicial relief is
              appropriate—e.g., location and/or configuration—is [a court of
              common pleas’] decision, subject to a right of appeal, of course, to
              this Court.
In re Bartkowski Inv. Grp., Inc., 106 A.3d 230, 248 (Pa. Cmwlth. 2014).

       8
         “Because the parties presented no additional evidence after the Board’s decision, our
review is limited to determining whether the Board committed an abuse of discretion or an error
of law.” Taliaferro v. Darby Twp. Zoning Hearing Bd., 873 A.2d 807, 811 (Pa. Cmwlth. 2005).


                                                6
      We disagree. In Township of Exeter v. Zoning Hearing Board of Exeter
Township, 962 A.2d 653 (Pa. 2009), our Supreme Court specifically addressed
substantive validity challenges to municipal billboard ordinances, providing therein
an analytical framework that is both edifying and binding upon us here:
            This Court has repeatedly recognized that “[p]roperty
            owners have a constitutionally protected right to enjoy
            their property[.]” In re Realen Valley Forge Greenes
            Associates, 838 A.2d 718, 727 (Pa. 2003) (citation
            omitted). That is, “Article I[,] Section 1 of the
            Pennsylvania Constitution protects the citizen’s right to
            the enjoyment of private property, and governmental
            interference with this right is circumscribed by the due
            process provisions of the Fifth and Fourteenth
            Amendments to the United States Constitution.” Hopewell
            Twp. Bd. of Supervisors v. Golla, 452 A.2d 1337, 1341
            (Pa. 1982), citing U.S. CONST. amends. V, XIV; PA.
            CONST. art. I, § 1; Girsh Appeal, 263 A.2d 395, 397 n.3
            (Pa. 1970). We have also emphasized that this
            constitutionally protected property right “may be
            reasonably limited by zoning ordinances that are enacted
            by municipalities pursuant to their police power, i.e.,
            governmental action taken to protect or preserve the public
            health, safety, morality, and welfare.” Realen Valley, 838
            A.2d at 727. In reviewing the constitutionality of an
            ordinance under Article I, Section 1 of the Pennsylvania
            Constitution and the Fifth and Fourteenth Amendments to
            the United States Constitution, we employ “a substantive
            due process inquiry, involving a balancing of landowners’
            rights against the public interest sought to be protected by
            an exercise of the police power[.]” Hopewell, 452 A.2d at
            1341.
            ....
            In Exton Quarries, Incorporated v. Zoning Board of
            Adjustment of West Whiteland Township, 228 A.2d 169,
            179 (Pa. 1967), this Court addressed the constitutionality
            of a zoning ordinance that, by its terms, prohibited
            quarrying throughout a township. In an opinion by Mr.
            Justice Roberts, we reiterated the well-settled principles


                                         7
for determining the constitutionality of an alleged
exclusionary zoning ordinance as follows:
        The standards by which Pennsylvania courts judge
        the constitutionality of zoning ordinances under
        Article I, Section 1 of the Constitution of
        Pennsylvania[], and the [F]ourteenth [A]mendment
        to the Constitution of the United States have been
        stated and restated in a long line of decisions by this
        Court. A challenge to the constitutionality of a
        zoning ordinance must overcome the presumption
        of its validity. The burden of so doing, though
        heavy, is maintainable and courts may not make it
        so ‘onerous as to foreclose, for all practical
        purposes, a landowner’s avenue of redress against
        the infringement of constitutionally protected
        rights.’ Zoning ordinances are valid whenever ‘they
        are necessary for the preservation of public health,
        safety, morals or general welfare’, but the power to
        thus regulate does not extend to an arbitrary,
        unnecessary or unreasonable intermeddling with the
        private ownership of property, even though such
        acts be labeled for the preservation of health, safety,
        and general welfare.
Id. at 178 (footnotes setting forth case citations omitted).
The Exton Quarries Court further recognized that,
notwithstanding the presumed validity of zoning
ordinances:
        [t]he constitutionality of zoning ordinances which
        totally prohibit legitimate businesses . . . from an
        entire community should be regarded with
        particular circumspection; for unlike the
        constitutionality of most restrictions on property
        rights imposed by other ordinances, the
        constitutionality of total prohibitions of legitimate
        businesses cannot be premised on the fundamental
        reasonableness of allocating to each type of activity
        a particular location in the community.
Id. at 179. Therefore, we cautioned that “[a] zoning
ordinance which totally excludes a particular business
from an entire municipality must bear a more substantial
relationship to the public health, safety, morals and

                              8
general welfare than an ordinance which merely confines
that business to a certain area in the municipality.” Id.
It is clear that ordinances addressing the regulation of
signs, billboards, and other outdoor advertising media are
within the police power of a municipality. Norate Corp. v.
Zoning Bd. of Adjustment of Upper Moreland Twp., 207
A.2d 890, 894 (Pa. 1965). Thus, a zoning authority is
empowered to regulate, inter alia, billboard size. See Atl.
Refin. & Mktg. Corp. v. Bd. of Comm’rs of York Twp., 608
A.2d 592, 594 (Pa. Cmwlth. 1992). Moreover, a
municipality may divide the municipal area into districts
and prohibit or regulate activities such as advertising in
areas whose character is not consistent with that use.
Norate, 207 A.2d at 895. However, since billboards are not
objectionable per se,[] a blanket prohibition on billboards
without justification cannot pass constitutional muster.
Daikeler v. Zoning Bd. of Adjustment of Montgomery
Twp.[, Montgomery Cnty.], 275 A.2d 696, 698 (Pa.
Cmwlth. 1971), citing Exton, 228 A.2d at 169.
This Court has recognized that a municipality may
regulate billboards for any number of reasons, explaining
that:
       (1) billboards being temporary structures are liable
       to be blown down and thus injure pedestrians; (2)
       they gather refuse and paper which may tend to
       spread conflagrations; (3) they are used as dumping
       places for dirt, filth and refuse, and as public privies;
       (4) they serve as hiding places for criminals; and (5)
       they are put to use by disorderly persons for
       immoral purposes. Moreover, as is well known,
       billboards placed at certain locations, as at corners
       or curves, may obstruct the vision of drivers and
       thereby constitute a traffic menace, and the
       promotion of safety on public highways certainly is
       justification for a billboard regulation reasonably
       related thereto.
Norate, 207 A.2d at 894 (quotation omitted). At the same
time, the Norate Court noted that “[a]esthetic reasons may
not furnish the sole basis for [billboard] regulation.” Id. at
895 n.8 (emphasis in original) (citations omitted).



                               9
             Accordingly, our analysis in a case like this one proceeds
             in two steps. With our limited standard of review in mind,
             we first consider whether the challenging party has
             overcome the presumed constitutionality of an ordinance
             by showing it excludes billboards as a use. If we determine
             the challenger has done so, we then consider whether the
             municipality has salvaged the ordinance by presenting
             evidence to show that the exclusionary regulation bears a
             substantial relationship to the public health, safety,
             morality, or welfare. See Beaver Gasoline Co. v. Zoning
             Hearing Bd. of Borough of Osborne, 285 A.2d 501, 504-
             05 (Pa. 1971); Borough of Dickson City v. Patrick Outdoor
             Media, Inc., 496 A.2d 427, 430 (Pa. Cmwlth. 1985).
Exeter, 962 A.2d at 659-61 (internal footnote omitted).
      The Borough’s rejoinder appears to rest upon the proposition that this two-
part test is inapplicable to this situation. According to the Borough, digital signage
is merely a preferred method of outdoor advertising, similar to erecting billboards of
certain sizes, and that a ban of this nature does not affect a landowner’s overall
ability to erect billboards, as they are still able to use non-digital formats for the ads
depicted thereon. Borough’s Br. at 9, 15-28. Furthermore, while acknowledging that
Pennsylvania courts have previously deemed total bans against moving, flashing, or
intermittently illuminated billboards to be constitutionally suspect, the Borough
maintains that “[d]igital technology is separate and distinct” from those types of
signs. Id. at 9-10. In the Borough’s view, digital billboards are thus not entitled to
the same level of constitutional protection and, consequently, it was not the
Borough’s burden to show that the ban imposed against them through Ordinance
1048-2018 was substantively valid. Id. at 9-10, 15-16.
      The Borough is correct in a sense, in that the burden in a substantive validity
challenge does not usually fall upon a municipality. In most situations,
             the party challenging the validity of the provisions of a
             zoning ordinance must establish that the challenged
             provisions are arbitrary or unreasonable and have no

                                           10
             substantial relationship to promoting the public health,
             safety and welfare. . . . In examining whether the
             ordinance is a valid exercise of the police powers,
             reviewing courts must balance the public interest to be
             served by the ordinance against the confiscatory or
             exclusionary impact of the ordinance on individual rights.
Protect PT v. Penn Twp. Zoning Hearing Bd., 220 A.3d 1174, 1183 (Pa. Cmwlth.
2019) (internal citation omitted). “When presented with a challenge to a zoning
ordinance, the reviewing court presumes the ordinance is valid. The burden of proof
is on the party challenging the ordinance, and where its validity is debatable, it must
be upheld.” Main St. Dev. Grp., Inc. v. Tinicum Twp. Bd. of Supervisors, 19 A.3d
21, 26 (Pa. Cmwlth. 2011).
      However, existing case law compels us to reject the Borough’s argument on
this point. It is undeniable that “[a] municipality has the power to regulate signs,
billboards or other advertising media provided such regulation is not unreasonable,
arbitrary, or discriminatory, and there is a reasonable relationship to the safety,
morals, health, or general welfare of the community.” Adams Outdoor Advert., LP
v. Zoning Hearing Bd. of Smithfield Twp., 909 A.2d 469, 477 (Pa. Cmwlth. 2006).
In line with this power, “[a] zoning authority can establish rigorous objective
standards in its ordinance for size, placement, materials, or coloration of signs to
[e]nsure that their offensiveness is minimized as much as possible.” York Twp., 608
A.2d at 594. If a landowner lodges a substantive validity challenge against an
objective standard of this nature, the burden of proof rests solely upon them, in
keeping with the more common rule. Smithfield Twp., 909 A.2d at 478. “Signage
ordinances utilizing such objective standards shall be upheld where they are
reasonably related to the clearly permissible objectives of maintaining the aesthetics
of an area and fostering public safety through preventing the distraction of passing
motorists.” York Twp., 608 A.2d at 594.


                                          11
      Despite this, both this Court and our Supreme Court have shown heightened
concern in previous matters which dealt with municipalities’ complete bans against
specific types of billboards or advertising signs. See Appeal of Ammon R. Smith Auto.
Co., 223 A.2d 683, 685 (Pa. 1966) (township ordinance prohibiting flashing
advertising signs was “patently unreasonable, unjustifiable and invalid”); Norate,
207 A.2d at 894-96 (local ordinance forbidding “off-site” advertising, i.e., signs and
billboards located beyond the premises of the business being promoted, was
“patently unreasonable and invalid . . . as an improper exercise of the Township’s
police power”); Amerada Hess Corp. v. Zoning Bd. of Adjustment, 313 A.2d 787,
789-90 (Pa. Cmwlth. 1973) (citywide ban on revolving advertising signs was
unconstitutional). In accordance with this heightened concern, this Court has held
that “a municipality has no power to place a blanket prohibition on [a specific type
of billboard] without any regard to location, size of signs, or other considerations.”
Amerada Hess, 313 A.2d at 789. There is clear tension between these two lines of
case law; nevertheless, in the event a landowner challenges a municipality’s decision
to totally proscribe a certain kind of billboard, precedent dictates that the
municipality has the burden of proof and must establish that its ban passes
constitutional muster. Id. at 790.
      Returning to the matter at hand, a digital billboard is a type of advertising sign
that, like one which revolves or has elements that are illuminated or flash
intermittently, constitutes a land use that is distinct from a billboard which only
displays static images. Thus, the scope of a local digital sign ban is determinative of
whether it is the challenger or the municipality that has the burden of, respectively,
disproving or establishing the ban’s constitutionality. Smithfield Twp., 909 A.2d at
478; York Twp., 608 A.2d at 594; Amerada Hess, 313 A.2d at 790. In this instance,



                                          12
Zoning Ordinance Section 27-805(8) explicitly prohibits “[e]lectronic message
boards” throughout the Borough. The parties do not dispute that the digital billboard
Adams Outdoor and Counterman wish to build on the Property falls within the scope
of the Zoning Ordinance’s definition of this term. See Zoning Ordinance § 27-
804(6).
       This being the case, it was the Borough’s responsibility to defend its total ban
“by presenting evidence to show that the exclusionary regulation bears a substantial
relationship to the public health, safety, morality, or welfare.” Exeter, 962 A.2d at
661.9 It failed to do so, instead declining to offer any evidence or testimony in
support of Ordinance 1048-2018, or the resultant amendments to the Borough’s
Zoning Ordinance, at the Board’s June 19, 2019 hearing. Having failed to carry its
burden of proof, the Borough gave neither the Board nor the Trial Court a justifiable
basis for upholding the Borough’s total prohibition against digital billboards.
Therefore, the Trial Court properly reversed in part the Board’s denial of the
substantive validity challenge to the bar against erecting “[e]lectronic message


       9
          It bears mentioning that this burden is not always imposed upon a municipality in every
situation where a landowner challenges a total ban against a certain land use.
               Common knowledge indicates that certain types of business
               activities, by reason of the particularly objectionable quality of those
               activities, are undesirable land uses and total prohibition would
               appear prima facie to be designed to protect those public interests
               which zoning statutes permit municipalities to protect. . . . [These
               include] activit[ies] generally known to give off noxious odors,
               disturb the tranquility of a large area by making loud noises, have
               the obvious potential of poisoning the air or the water of the area, or
               similarly have clearly deleterious effects upon the general public[.]
Beaver Gasoline, 285 A.2d at 504. Where a use that is of a “particularly objectionable quality” is
barred by local ordinance, the burden remains with the challenger to disprove its validity. Appeal
of Green & White Copter, Inc., 360 A.2d 283, 285 (Pa. Cmwlth. 1976). That being said, the
Borough does not argue in this matter that digital billboards are per se objectionable.


                                                 13
boards” in the Borough, on substantive due process grounds, and appropriately
granted to Adams Outdoor site-specific relief.
                                 III. Conclusion
      In keeping with the foregoing analysis, we affirm the Trial Court’s February
12, 2020 order.

                                      __________________________________
                                      ELLEN CEISLER, Judge




                                        14
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Adams Outdoor Advertising, LTD.,    :
A Limited Partnership, Organized    :
Under the Laws of the State of      :
Minnesota by its Managing           :
General Partner, Adams Outdoor      :
Advertising, Inc.                   :
                                    :
     v.                             : No. 392 C.D. 2020
                                    :
Zoning Hearing Board of the         :
Borough of Stroudsburg              :
                                    :
     v.                             :
                                    :
Borough of Stroudsburg,             :
            Appellant               :


                                   ORDER


     AND NOW, this 17th day of May, 2021, the February 12, 2020 order of the
Court of Common Pleas of Monroe County is AFFIRMED.

                                    __________________________________
                                    ELLEN CEISLER, Judge